           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

RAYMEL A. JONES,                   )
                                   )
                 Plaintiff,        )
                                   )
v.                                 )     Case No. CIV-18-350-KEW
                                   )
COMMISSIONER OF THE SOCIAL         )
SECURITY ADMINISTRATION,           )
                                   )
                 Defendant.        )

                          OPINION AND ORDER


     Plaintiff   Raymel   A.   Jones    (AClaimant@)   requests    judicial

review of the decision of the Commissioner of the Social Security

Administration (the ACommissioner@) denying Claimant=s application

for disability benefits under the Social Security Act.            Plaintiff

appeals the decision of the Administrative Law Judge and asserts

that the Commissioner erred because the ALJ incorrectly determined

that Claimant was not disabled.        For the reasons discussed below,

it is the finding of this Court that the Commissioner=s decision

should be and is REVERSED and REMANDED for further proceedings.

           Social Security Law and Standard of Review

     Disability for persons under the age of 18 is defined by the

Social Security Act as the Aa medically determinable physical or

mental impairment or combination of impairments that causes marked

and severe functional limitations, and that can be expected to
cause death or that has lasted or can be expected to last for a

continuous period of not less than 12 months.@                20 C.F.R. ' 416.906.

Social Security regulations implement a three-step sequential

process to evaluate a claim for Child=s Supplemental Security

Income Benefits under Title XVI of the Social Security Act.                          See,

20 C.F.R. ' 416.924.

      After   the   age   of    18    has       been   attained      by   a   claimant,

disability    under   the      Social    Security       Act   is     defined    as   the

Ainability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .@

42 U.S.C. ' 423(d)(1)(A).         A claimant is disabled under the Social

Security   Act   Aonly    if    his     physical       or   mental    impairment      or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. .                         .@       42 U.S.C.

'423(d)(2)(A).      Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                    See, 20 C.F.R.

'' 404.1520, 416.920.1


      1  Step one requires the claimant to establish that he is not engaged in
substantial gainful activity, as defined by 20 C.F.R. §§ 404.1510, 416.910.
Step two requires that the claimant establish that he has a medically severe

                                            2
      Judicial review of the Commissioner=s determination is limited

in scope by 42 U.S.C. ' 405(g).         This Court=s review is limited to

two inquiries:        first, whether the decision was supported by

substantial    evidence;     and,   second,    whether    the   correct   legal

standards were applied.         Hawkins v. Chater, 113 F.3d 1162, 1164

(10th   Cir.    1997)(citation      omitted).       The   term    Asubstantial

evidence@ has been interpreted by the United States Supreme Court

to require Amore than a mere scintilla.             It means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.@      Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)).    The court may not re-weigh the evidence nor substitute


impairment or combination of impairments that significantly limit his ability
to do basic work activities. 20 C.F.R. §§ 404.1521, 416.921. If the claimant
is engaged in substantial gainful activity (step one) or if the claimant’s
impairment is not medically severe (step two), disability benefits are denied.
At step three, the claimant’s impairment is compared with certain impairments
listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a
listed impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the evaluation
proceeds to step four, where claimant must establish that he does not retain
the residual functional capacity (“RFC”) to perform his past relevant work. If
the claimant’s step four burden is met, the burden shifts to the Commissioner
to establish at step five that work exists in significant numbers in the national
economy which the claimant – taking into account his age, education, work
experience, and RFC – can perform.       Disability benefits are denied if the
Commissioner shows that the impairment which precluded the performance of past
relevant work does not preclude alternative work. See generally, Williams v.
Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988).




                                       3
its discretion for that of the agency.              Casias v. Secretary of

Health   &   Human   Servs.,   933    F.2d   799,   800   (10th   Cir.    1991).

Nevertheless, the court must review the record as a whole, and the

Asubstantiality of the evidence must take into account whatever in

the record fairly detracts from its weight.@                Universal Camera

Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias, 933 F.2d

at 800-01.

                          Claimant=s Background

      Claimant was under the age of 18 when his application for

supplemental security income was initially filed.                 He has since

attained the age of 18.          Claimant is alleged to have become

disabled on August 24, 2005 due to a learning disability.



                           Procedural History

      On February 24, 2009, Claimant, through his parents, applied

for Supplemental Security Income under Title XVI of the Social

Security Act (42 U.S.C. ' 1381 et seq.).             Claimant=s application

for   benefits   was    denied   in    its   entirety     initially      and   on

reconsideration.       After appearing at an administrative hearing,

the Administrative Law Judge (“ALJ”) assigned to the case issued

an unfavorable decision on August 3, 2010.                On appeal to this


                                       4
Court, the ALJ’s decision was reversed and the case was remanded

for further proceeding on March 29, 2013.       After a supplemental

hearing, an ALJ issued a second unfavorable decision.     The Appeals

Council remanded the matter for further proceedings on August 7,

2015.   On remand, the case was considered by ALJ Ralph F. Shilling

who conducted an administrative hearing by video on August 24,

2017 with Claimant appearing in Paris, Texas and the ALJ presiding

from Dallas, Texas.     The ALJ issued an unfavorable decision on

October 31, 2017.     On September 13, 2018, the Appeals Council

denied review of the ALJ=s findings.       Thus, the decision of the

ALJ represents the Commissioner=s final decision for purposes of

further appeal.    20 C.F.R. '' 404.981, 416.1481.

             Decision of the Administrative Law Judge

     For the period before Claimant attained the age of 18, the

ALJ made his decision at step three of the sequential evaluation

governing   the   disability   of   children.   He   determined   that

Claimant=s condition did not meet a listing and he had not been

under a disability during the relevant period.

     For the period after Claimant attained the age of 18, the ALJ

made his decision at step five of the sequential evaluation.       He

determined Claimant did not meet a listing and that he retained


                                    5
the residual functional capacity (“RFC”) to perform a full range

of work at all exertional levels with limitations.

                                      Review

      Plaintiff asserts the ALJ committed error in his step five

findings.

                              Step Five Analysis

      In his decision, the ALJ determined Claimant suffered from

the   severe   impairments      of    a   learning    disorder,   oppositional

defiant    disorder,    borderline        intellectual   functioning,   and   a

history of right tibia/fibula fracture.2             (Tr. 249).   The ALJ also

determined Claimant did not meet a listing or the equivalency of

a listing, singly or in combination of his impairments.                   (Tr.

257).     The ALJ analyzed the six domains of functioning in light

of Claimant=s severe impairments.             He then turned to the assessment

of Claimant’s impairments since he turned 18.                  The ALJ found

Claimant retained the RFC to perform a full range of work at all

exertional     levels   but   with     the    non-exertional   limitations    of

understanding, remembering, and carrying out short and simple

tasks and instructions.              He found Claimant could ask simple


2 The ALJ determined that Claimant suffered from these severe impairments
before he attained the age of 18 and that he did not develop any new
impairments since attaining the age of 18. (Tr. 257).

                                          6
questions or request assistance.            Work activity should be routine

and repetitive.      (Tr. 259).

      After consulting with a vocational expert, the ALJ concluded

Claimant   could     perform    the    representative   jobs    of   collator

operator (clerical), checker II, and dragger, all of which were

found by the ALJ to exist in sufficient numbers in the regional

and national economies.        (Tr. 260).      Based on these findings, the

ALJ determined Claimant was not under a disability since August

23, 2017, the day Claimant attained the age of 18, through the

date of the decision.        (Tr. 260).

      Claimant contends the ALJ’s decision at step five was not

supported by substantial evidence because the vocational expert’s

testimony was inconsistent with the Dictionary of Occupational

Titles (“DOT”).      Specifically, the job of collator operator (DOT

#208.685-010) requires a reasoning level of R2, the job of checker

II (DOT #209.687-010) requires a reasoning level of R3, and the

job   of   dragger    (DOT     #809.687-01,     #921.663-050)   requires   a

reasoning level of R2 or R3.          1991 WL 671753; 1991 WL 671809; 1991

WL 681563; 1991 WL 688042.

      The ALJ limited Claimant to “short and simple tasks and

instructions” and “routine and repetitive tasks.”                (Tr. 259).


                                        7
Reasoning level 3 requires a claimant to have the ability t0

“[a]pply   commonsense     understanding           to   carry   out    instructions

furnished in written, oral, or diagrammatic form [and d]eal with

problems    involving     several       concrete        variables      in    or    from

standardized situations.”         Reasoning level 2 requires a claimant

to “[a]pply commonsense understanding to carry out detailed but

uninvolved written instructions.              Deal with problems involving a

few concrete variables in or from standardized situations.”                        Both

of these reasoning levels exceed the RFC limitation imposed by the

ALJ which would necessarily entail simple instructions and not

detailed    instructions        which    are       required     for    all    of    the

representative jobs.       See, McKinnon v. Astrue, 2010 WL 3190621,

*5 (D.Colo.); Allen v. Barnhart, 2003 WL 22159050, *10 (N.D. Cal.).

The conclusion of the ALJ that the vocational expert’s testimony

is   consistent   with    the    DOT    is    erroneous.        (Tr.    260).       The

responsibility    to     investigate         any    discrepancies      between      the

vocational expert’s testimony and the DOT lies squarely with the

ALJ.   Haddock v. Apfel, 196 F.3d 1084, 1091 (10th Cir. 1999).

       Addressing Defendant’s arguments, this Court cannot conclude

that the conflict in the reasoning levels is a “hidden” conflict

since it has formed the basis for case authority in the Tenth


                                         8
Circuit.     Hackett v. Barnhart, 395 F.3d 1168, 1176 (10th Cir.

2005).     Moreover, the mere act of the ALJ to ask the vocational

expert whether his testimony is in conflict with the DOT does not

remove the responsibility to ascertain a reasonable explanation

for any apparent conflict – the vocational expert may be wrong.

Defendant also seeks to deny Claimant’s challenge to the vocational

expert’s testimony and the ALJ’s adoption of it in his findings by

asserting Claimant failed to allege the conflict in the testimony

was “apparent” and “unresolved.”          No such talisman language is

required by the case authority or the regulations in order to

preserve a challenge.       Additionally, Defendant contends neither

Claimant nor his counsel preserved the argument of conflict by

raising it before the ALJ.         This Court agrees with Claimant that

a similar conflict was not raised until the appeal and the Tenth

Circuit did deny preservation.         Id. at     1176.      On remand, the

ALJ shall explore and explain the apparent conflict between his

RFC limitations, the DOT, and the testimony of the vocational

expert.

                                  Conclusion

     The    decision   of   the    Commissioner   is   not    supported   by

substantial evidence and the correct legal standards were not


                                      9
applied.   Therefore, this Court finds, in accordance with the

fourth   sentence   of   42   U.S.C.     '   405(g),   the   ruling   of   the

Commissioner of Social Security Administration should be and is

REVERSED   and   the     matter   REMANDED      for    further   proceedings

consistent with this Opinion and Order.

    DATED this 30th day of March, 2020.



                                  ______________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                    10
